          Case 4:21-cv-00185-LPR Document 6 Filed 04/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KENDRICK STORY,                                                              PLAINTIFF
ADC #109934

v.                              4:21-cv-00185-LPR-JTK

C. DANIELS, et al.                                                        DEFENDANTS

                                      JUDGMENT

       Pursuant to the Order that was entered on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is DISMISSED without prejudice.      The Court certifies that an in

forma pauperis appeal from this Judgment and the accompanying Order would not be in good

faith. 28 U.S.C. §1915(a)(3).


       IT IS SO ADJUDGED this 7th day of April 2021.


                                                _________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT COURT
